        Case 6:17-cv-01103-MK          Document 108       Filed 03/04/21     Page 1 of 2




Amanda M. Walkup, OSB 934508
awalkup@hershnerhunter.com
Lillian Marshall-Bass, OSB 161811
lmarshall-bass@hershnerhunter.com
Hershner Hunter, LLP
180 East 11th Avenue
P.O. Box 1475
Eugene, OR 97440
Telephone: (541) 686-8511
Facsimile: (541) 344-2025

Of Attorneys for Defendant




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON
                                     EUGENE DIVISION




 JOHN DOE;                                                       Case No. 6:17-CV-01103-MK

                Plaintiff,                            JOINT STATUS REPORT

        v.

 UNIVERSITY OF OREGON;

                Defendant.



       The parties submit the following Joint Status Report as provided in this Court’s Order dated

February 3, 2021. [Dkt 107].

       The parties participated in a settlement conference on January 6, 2021, which continued on

January 12, 2021; the Honorable Michael J. McShane presided. Judge McShane filed minutes of

the proceedings reporting that the case has settled. [Dkt 105]. The parties report that the case is

settled, subject to the execution of a final settlement agreement by the parties providing for

complete dismissal. Negotiations have narrowed to one material issue in dispute and the parties


Page 1 – JOINT STATUS REPORT
        Case 6:17-cv-01103-MK          Document 108        Filed 03/04/21    Page 2 of 2




continue to move forward to resolution of a final written settlement agreement. After execution

of a final settlement agreement and exchange of consideration, which the parties anticipate will be

within 30 days, the parties will submit a stipulated notice of dismissal.




       DATED: March 4, 2021.                  HERSHNER HUNTER, LLP



                                              By /s/ Amanda M. Walkup
                                                Amanda M. Walkup, OSB 934508
                                                awalkup@hershnerhunter.com
                                                Lillian Marshall-Bass, OSB 161811
                                                Lmarshall-bass@hershnerhunter.com
                                                Telephone: (541) 686-8511
                                                Facsimile: (541) 344-2025
                                                Of Attorneys for Defendant

                                              LANDYE BENNETT BLUMSTEIN, LLP



                                              By /s/ Richard S. Yugler
                                                Richard S. Yugler, OSB 804167
                                                ryugler@lbblawyers.com
                                                Telephone: (503) 224-4100
                                                Facsimile: (503) 224-4133
                                                Of Attorneys for Plaintiff




Page 2 – JOINT STATUS REPORT
